       Case: 1:19-cv-07652 Document #: 1 Filed: 11/20/19 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN ADAMIDIS,                                             )
                                                            )
       Plaintiff,                                           )    Case No.:
                                                            )
                v.                                          )
                                                            )
 COOK COUNTY, and UNKNOWN AND                               )    COMPLAINT FOR VIOLATION OF
 UNNAMED COOK COUNTY SHERIFF                                )    CIVIL RIGHTS
 POLICE OFFICERS,                                           )
                                                            )    JURY DEMANDED
                                                            )
       Defendants.                                          )
                                                            )

                                  JURISDICTION AND VENUE

        1.      This action arises under the United States Constitution and the Civil Rights Act of

1871 (42 U.S.C. Section 1983). This court has jurisdiction under and by virtue of 28 U.S.C.

Sections 1343 and 1331 and 1367.

        2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

                                              PARTIES

        3.      At all times herein mentioned, Plaintiff John Adamidis (“Adamidis”) was and is a

citizen of the United States and was within the jurisdiction of this court.

        4.      At all times herein mentioned the unnamed and unknown Cook County Sheriff

Police Officers (“Unknown Officers”) were employed by the Sheriff of Cook County, and were

acting under color of state law and as the employees, agents, or representatives of the Sheriff of

Cook County. These unknown and unnamed employees are being sued in their individual

capacities. When the names of these employees are ascertained, Plaintiff will seek leave of Court

to amend this complaint to add their names.
      Case: 1:19-cv-07652 Document #: 1 Filed: 11/20/19 Page 2 of 5 PageID #:1



       5.      At all times Cook County was a political division of the State of Illinois, existing

under the laws of the State of Illinois. At all relevant times, Cook County maintained, managed,

and/or funded the Cook County Sheriff’s Police Department.

                                  FACTUAL ALLEGATIONS

       6.      On July 7, 2019, Plaintiff was lawfully located at or near 8033 Parkside Avenue in

the Village of Morton Grove, County of Cook, State of Illinois.

       7.      On that day and place Plaintiff was seized by members of the Skokie Police

Department and placed in handcuffs.

       8.      Plaintiff is informed and believes that his seizure by members of the Skokie Police

Department was caused by Unknown Officers of the Cook County Sheriff’s Department falsely

informing members of the Skokie Police Department that there was legal cause to seize Plaintiff.

       9.      Plaintiff had not committed any crimes, and the Unknown Officers of the Cook

County Sheriff’s Department did not have any legal cause to seize Plaintiff, or request that members

of any other law enforcement agency seize Plaintiff.

       10.     After Plaintiff was seized by Skokie Police Officers, they turned over custody of

Plaintiff to Unknown Officers of the Cook County Sheriff’s Police.

       11.     Unknown Officers of the Cook County Sheriff’s Police then transported Plaintiff to

the Cook County Sheriff’s Police facility located in Maywood, Illinois.

       12.     Upon his arrival at the Cook County Sheriff’s Police Facility, Plaintiff was not

formally charged with a crime or otherwise booked. However, Plaintiff was involuntarily detained

for several hours by Unknown Officers of the Cook County Sheriff’s Department who subjected

him to questioning.

       13.     Several hours after being arrested and involuntarily detained, Plaintiff was released

without being charged with any crime.


                                                                                                       2
       Case: 1:19-cv-07652 Document #: 1 Filed: 11/20/19 Page 3 of 5 PageID #:1



        14.      By reason of the above-described acts and omissions, Plaintiff sustained injuries,

including but not limited to, humiliation and indignities, and suffered great mental and emotional

pain and suffering all to his damage in an amount to be ascertained.

        15.      The aforementioned acts of Defendants were willful, wanton, malicious, oppressive

and done with reckless indifference to and/or callous disregard for Plaintiff’s rights and justify the

awarding of exemplary and punitive damages in an amount to be ascertained according to proof at

the time of trial.

        16.      By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute and render legal assistance to him in the within

action so that he might vindicate the loss and impairment of his rights. By reason thereof, Plaintiff

requests payment by Defendants, of a reasonable sum for attorney’s fees pursuant to 42 U.S.C.

Section 1988, the Equal Access to Justice Act or any other provision set by law.

                                             COUNT I
                              Plaintiff against Unknown Officers for
                                  UNREASONABLE SEIZURE

        17.      Plaintiff hereby incorporates and realleges paragraphs one (1) through sixteen

(16) hereat as though fully set forth at this place.

        18.      By reason of Defendants’ conduct, Plaintiff was deprived of rights, privileges and

immunities secured to him by the Fourth Amendment of the Constitution of the United States

and laws enacted thereunder.

        19.      The arbitrary intrusion by Defendants, into the security and privacy of Plaintiff’s

person was in violation of Plaintiff’s constitutional rights and not authorized by law. Defendant

violated Plaintiff’s rights in the following manner: (1) The arrest and detention of Plaintiff was

not supported by legal cause. These acts were in violation of Plaintiff’s Fourth Amendment




                                                                                                          3
       Case: 1:19-cv-07652 Document #: 1 Filed: 11/20/19 Page 4 of 5 PageID #:1



rights. Therefore, Unknown Officers, and each of them, are liable to Plaintiff pursuant to 42

U.S.C. § 1983.

                                              COUNT II
                                  Plaintiff against Cook County for
                                       INDEMNIFICATION

       20.       Plaintiff hereby incorporates and re-alleges paragraphs one through nineteen (19)

as though fully alleged at this place.

       21.       Pursuant to 745 ILCS 10/9-102, 55 ILCS 5/4 – 6003, and 55 ILCS 5/5 – 1106,

Cook County is empowered and directed to pay any judgment for compensatory damage for

which an independently elected Cook County officer, such as the Cook County Sheriff

employees, acting within the scope of his/her employment is found liable.

       22.       The acts and/or omissions of the Defendants were committed within the scope of

their employment.

       23.       In the event that a judgment for compensatory damages is entered against the

Defendants, Cook County must pay the judgment.



       WHEREFORE, the Plaintiff, by and through his attorneys, ED FOX & ASSOCIATES, Ltd.

requests judgment as follows against the Defendants, and each of them:

       1.        That the Defendants be required to pay Plaintiff’s general damages, including
                 emotional distress, in a sum to be ascertained;

       2.        That the Defendants be required to pay Plaintiff’s special damages;

       3.        That the Defendants be required to pay Plaintiff’s attorneys fees pursuant to Section
                 1988 of Title 42 of the United States Code, the Equal Access to Justice Act or any
                 other applicable provision;

       4.        That the Defendants other than Cook County be required to pay punitive and
                 exemplary damages in a sum to be ascertained;


       5.        That the Defendants be required to pay Plaintiff’s costs of the suit herein incurred; and

                                                                                                        4
Case: 1:19-cv-07652 Document #: 1 Filed: 11/20/19 Page 5 of 5 PageID #:1




6.     That Plaintiff have such other and further relief as this Court may deem just and
       proper.


                                    BY:    s/Garrett Browne

                                           ED FOX & ASSOCIATES, Ltd.
                                           Attorneys for Plaintiff
                                           300 West Adams, Suite 330
                                           Chicago, Illinois 60606
                                           (312) 345-8877
                                           gbrowne@efoxlaw.com




          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

                                    BY:    s/Garrett Browne

                                           ED FOX & ASSOCIATES, Ltd.
                                           Attorneys for Plaintiff
                                           300 West Adams, Suite 330
                                           Chicago, Illinois 60606
                                           (312) 345-8877
                                           gbrowne@efoxlaw.com




                                                                                      5
